Title: To Benjamin Franklin from Thomas Gilpin, 15 November 1770: extract
From: Gilpin, Thomas
To: Franklin, Benjamin


November 15th [1770]
Politics are now rather at a low ebb: nor do I expect they will revive; it will take some time to restore the public agitation and eradicate the remembrance of what has passed: the cause of injury is yet fresh and like a man that has been prompted to delirium time must be allowed to restore quietude and heal the pain of exertions that have been made. I think the late blunderers here deserve thanks from your side the water as nothing could have been more effectual to weaken the measures and destroy the unanimity which prevailed. A scene of intemperate violence has been too much used instead of the cool unyielding firmness which the state of affairs demanded. We have had summonses by ballots, town meetings, hasty resolutions made and then repealed, proclamations and measures carried by clapping, stamping hissing, hallooing &c; in fact too much of that violence which however it denotes the public feeling is inimical to the adoption of those cool measures which the state of the country and the injuries it was exposed to required.
